Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 12/20/2019.
Claims 1-20 have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeHon et al. (US Patent Application Publication Number 2017/0177368) hereinafter referred to as DeHon, and further in view of Doshi et al. (US Patent Application Publication Number 2008/0140968) hereinafter referred to as Doshi.
Regarding claim 1, DeHon taught a processor comprising: 
a decoder to decode a first instruction requesting a memory heap operation (DeHon Paragraphs 0166-0181 for example); and 
circuitry to implement a heap manager (DeHon Paragraphs 0166-0181 for example), the heap manager to: 
responsive to the first instruction requesting the memory heap operation: 
identify a data block of a memory heap (DeHon Paragraphs 0166-0181 for example);
assign a tag to the data block (DeHon Paragraphs 0166-0181 for example); and 
provide the assigned tag and a reference to a location of the data block (DeHon Paragraphs 0166-0181 for example).
DeHon did not explicitly teach accessing a tag history for the data block, the tag history comprising a plurality of tags previously assigned to the data block, wherein assigning the tag comprises verification that the tag does not match any of the plurality of tags of the tag history.
DeHon did mention in Paragraph 0522 that the most recently assigned color tags for an applications memory blocks are saved.
Doshi taught in a heap memory tagging system, it is preferable to choose a color for the block such that the chosen color is not the same as the color of an adjacent block, and to choose a color that has not been recently used for that block (See Doshi Paragraph 0020 for example).
It would have been obvious to the person having ordinary skill in the art to have employed the teachings of Doshi in the memory tagging system of DeHon by ensuring that the tag for each memory block and pointer are fresh, don’t match a recently used tag for the block and don’t match the tag for an adjacent block.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect against bounds violations as well as use of stale pointer references.

Regarding claim 15, DeHon taught a method comprising: 
responsive to a first instruction requesting a memory heap operation (DeHon Paragraphs 0166-0181 for example): 
identifying a data block of a memory heap (DeHon Paragraphs 0166-0181 for example);
assigning a tag to the data block (DeHon Paragraphs 0166-0181 for example); and
 providing the assigned tag and a reference to a location of the data block (DeHon Paragraphs 0166-0181 for example).
DeHon did not explicitly teach accessing a tag history for the data block, the tag history comprising a plurality of tags previously assigned to the data block, wherein assigning the tag comprises verification that the tag does not match any of the plurality of tags of the tag history.
DeHon did mention in Paragraph 0522 that the most recently assigned color tags for an applications memory blocks are saved.
Doshi taught in a heap memory tagging system, it is preferable to choose a color for the block such that the chosen color is not the same as the color of an adjacent block, and to choose a color that has not been recently used for that block (See Doshi Paragraph 0020 for example).
It would have been obvious to the person having ordinary skill in the art to have employed the teachings of Doshi in the memory tagging system of DeHon by ensuring that the tag for each memory block and pointer are fresh, don’t match a recently used tag for the block and don’t match the tag for an adjacent block.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect against bounds violations as well as use of stale pointer references.

Regarding claim 18, DeHon taught one or more non-transitory computer-readable media with code stored thereon, wherein the code is executable to cause a machine to: 
responsive to a first instruction requesting a memory heap operation (DeHon Paragraphs 0166-0181 for example): identify a data block of a memory heap (DeHon Paragraphs 0166-0181 for example); assign a tag to the data block (DeHon Paragraphs 0166-0181 for example); and provide the assigned tag and a reference to a location of the data block (DeHon Paragraphs 0166-0181 for example).
DeHon did not explicitly teach accessing a tag history for the data block, the tag history comprising a plurality of tags previously assigned to the data block, wherein assigning the tag comprises verification that the tag does not match any of the plurality of tags of the tag history.
DeHon did mention in Paragraph 0522 that the most recently assigned color tags for an applications memory blocks are saved.
Doshi taught in a heap memory tagging system, it is preferable to choose a color for the block such that the chosen color is not the same as the color of an adjacent block, and to choose a color that has not been recently used for that block (See Doshi Paragraph 0020 for example).
It would have been obvious to the person having ordinary skill in the art to have employed the teachings of Doshi in the memory tagging system of DeHon by ensuring that the tag for each memory block and pointer are fresh, don’t match a recently used tag for the block and don’t match the tag for an adjacent block.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect against bounds violations as well as use of stale pointer references.

Regarding claim 2, DeHon and Doshi taught that assigning the tag to the data block further comprises verification that the tag does not match a tag of a data block adjacent to the data block (See Doshi Paragraph 0020 for example).
It would have been obvious to the person having ordinary skill in the art to have employed the teachings of Doshi in the memory tagging system of DeHon by ensuring that the tag for each memory block and pointer are fresh, don’t match a recently used tag for the block and don’t match the tag for an adjacent block.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect against bounds violations as well as use of stale pointer references.

Regarding claim 3, DeHon and Doshi taught that the requested memory heap operation is a memory allocation operation (DeHon Paragraphs 0166-0181 for example).
Regarding claim 4, DeHon and Doshi taught that the requested memory heap operation is a memory deallocation operation (DeHon Paragraphs 0166-0181, and 0436 for example).
Regarding claim 6, DeHon and Doshi taught that the heap manager is further to reset the tag history responsive to a switch in a cryptographic key (DeHon Paragraphs 0166-0181, and 0393 for example).
Regarding claims 7, 16, and 19, DeHon and Doshi taught that the heap manager is to: defragment multiple data blocks to form the data block responsive to the first instruction requesting the memory heap operation; and combine tag histories of the multiple data blocks to form the tag history for the data block (DeHon Paragraphs 0555-0557 for example).
Regarding claim 8, 17 and 20, DeHon and Doshi taught that the heap manager is to: fragment a second data block into the data block and a third data block responsive to the first instruction requesting the memory heap operation; and duplicate a tag history of the second data block to form the tag history for the data block and a tag history for the third data block (DeHon Paragraphs 0550-0554 for example).
Regarding claim 9, DeHon and Doshi taught that at least a portion of the tag indicates a size of the data block (DeHon Paragraph 0267 for example).
Regarding claim 10, DeHon and Doshi taught that at least a portion of the tag indicates a data type of the data block (DeHon Paragraph 0536 for example).
Regarding claim 11, DeHon and Doshi taught that the processor is to: receive a request to access the data block, the request indicating the location of the data block and a second tag; and grant access to the data block responsive to a determination that the second tag matches the tag assigned to the data block (DeHon Paragraphs 0166-0181 for example).
Regarding claim 12, DeHon and Doshi taught on or more of : a battery communicatively coupled to the processor, a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor (DeHon Paragraphs 0119, 0377 for example).
Allowable Subject Matter
Claims 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 6-12, and 15-20 have been rejected.  Claims 5, 13, and 14 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491